United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
      ___________

      No. 00-3845
      ___________

Mahlon Calhoun Matheny, Jr.,              *
                                          *
                   Appellant,             *
                                          *
      v.                                  *
                                          *
Marvin Morrison, Warden FCI -             *
Forrest City (also originally sued        *
Paul Klein and Kim Hunter),               *
                                          *
                    Appellee.             *
                                              Appeals from the United States
                                              District Court for the
                                              Eastern District of Arkansas.
      ___________

      No. 00-3893
      ___________

James Donald Robinson, Jr.,               *
                                          *
                   Appellant,             *
                                          *
      v.                                  *
                                          *
Marvin Morrison, Warden, Federal          *
Correctional Institution, Forrest City,   *
Arkansas (originally sued as              *
Marvin Q. Morrison),                      *
                                          *
                   Appellee.              *
                                   ___________

                             Submitted: March 12, 2002

                                  Filed: October 8, 2002
                                   ___________

Before McMILLIAN, HEANEY, and MORRIS S. ARNOLD, Circuit Judges.
                           ___________

HEANEY, Circuit Judge.


       Mahlon Calhoun Matheny, Jr., and James Donald Robinson, Jr. appeal the
district court’s1 dismissal of their 28 U.S.C. § 2241 actions, in which they claimed
that the Bureau of Prisons (BOP), through the Inmate Financial Responsibility
Program (IFRP), illegally set the amount and timing of payments toward the financial
obligations that are a part of their federal criminal sentences. The district court
dismissed all claims without prejudice, finding that they should have been brought
through a petition under 28 U.S.C. § 2255 in the district where sentence was imposed.
Although the district court erred in dismissing the petitioners’ claims regarding the
BOP’s execution of their sentences, we affirm the district court because the BOP’s
actions are not contrary to law.

       Matheny was convicted by a jury in the United States District Court for the
Northern District of Florida of various drug charges, and was sentenced to serve 112
months in prison, with five years supervised release. He was also directed to pay a
fine of $15,000. The court ordered Matheny to pay the fine immediately, and to “pay
any remaining fine balance on a payment schedule of not less than $260 per month
with the first payment due within 30 days of the defendant’s release from custody.”

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                        -2-
United States v. Matheny, No. 4:97CR00063-001, slip op. at 4 (N.D. Fla. June 13,
1998). While serving his sentence, the IFRP has deducted $25 from Matheny’s
prison earnings each month as payment toward his $15,000 fine. Matheny believes
this program violates the court’s order because his participation in the IFRP will have
one of two outcomes: he will either repay his fine approximately one year and one
month earlier than the sentencing court anticipated, or he will pay $210 a month
during the period of his supervised release, not the $260 the court calculated during
the sentencing hearing.2 He is concerned that if he fails to pay exactly $260 a month
for fifty-eight months, he will violate the terms of his supervised release, subjecting
him to further incarceration.

       In 1996, Robinson pled guilty to mail fraud as a principal and as an aider and
abetter in the United States District Court for the Western District of Tennessee. He
was sentenced to ninety-seven and a half months in prison, three years supervised
release, and ordered to pay approximately $287,000 restitution. The sentencing court
ordered that restitution be paid immediately, with special instructions that Robinson
was required to make periodic payments against his restitution obligations equaling
twenty percent of his gross pay during his supervised release. United States v.
Robinson, No. 2:95CR20252-001, slip op. at 5 (W.D.Tenn. Nov. 27, 1996).
Robinson was referred to the IFRP, through which the BOP began withdrawing $25
a month from his prison funds. He believes this payment scheme: 1) violates the
district court’s schedule of payments for his restitution; and 2) violates Article III of
the United States Constitution because the court has delegated its sentencing power
to the BOP.



      2
       If Matheny pays $2,800 toward his fine while incarcerated, he will still have
to pay $12,200 when he is released. If he pays $260 a month, as the court had
calculated, he will repay the loan in approximately 47 months. If Matheny makes 58
payments, as determined by the court, his monthly payment will be approximately
$210.

                                          -3-
       A petitioner may attack the execution of his sentence through § 2241 in the
district where he is incarcerated; a challenge to the validity of the sentence itself must
be brought under § 2255 in the district of the sentencing court. Bell v. United States,
48 F.3d 1042, 1043 (8th Cir. 1995); accord Alevras v. Snyder, No. 99-2467, 1999 WL
1059831 (8th Cir. Nov. 16, 1999) (holding interpretation of a sentencing court’s
ambiguous order was matter to be raised through a § 2255 motion for post-conviction
relief district that imposed the sentence). Because Robinson’s second claim–that the
sentence imposed was an unconstitutional delegation of power–attacks the validity
of the sentence, we agree with the district court that this claim must be brought
through a § 2255 claim in Robinson’s sentencing district.3 The remaining claims of
the petitioners challenge the IFRP’s payment schedule for their respective financial
obligations. These claims concern the execution of sentence, and are therefore
correctly framed as § 2241 claims brought in the district where the sentence is being
carried out. Therefore, the district court erred in holding it did not have jurisdiction
on these claims.

      Nonetheless, we conclude the petitioners are not entitled to relief. The Eighth
Circuit has approved inmates’ payment of fines through the IFRP. United States v.
Turner, 975 F.2d 490, 498 (8th Cir. 1992) (“the District Court did not clearly err by
concluding that Baker ‘would be able to pay the fine assessed in the Inmate Financial
Responsibility Program while working in [Unicor]’”). This circuit has not had the
opportunity to address whether the BOP has the discretion to place an inmate in the
IFRP when the sentencing court has ordered immediate payment of the court-imposed
fine. Other circuits have resolved this issue. See McGhee v. Clark, 166 F.3d 884,
886 (7th Cir. 1999) (holding that where sentencing court imposed a fine and special
assessment due “in full immediately,” the BOP’s payment schedule pursuant to IFRP
did not conflict with sentencing court’s immediate payment order); Montano-


      3
        We emphasize that our decision in no way impedes Robinson’s ability to bring
this claim before a court in his sentencing district by way of a § 2255 petition.

                                           -4-
Figueroa v. Crabtree, 162 F.3d 548, 550 (9th Cir. 1998) (holding that where the
judgment sets only the amount of the fine and not the method of payment, defendant’s
fine is due immediately under 18 U.S.C. § 3572 (d)4, and prisons have the authority
to maintain work programs that require inmates to pay restitution).

       Matheny’s Schedule of Payments indicates that his fine was due “in full
immediately.” United States v. Matheny, No. 4:97CR00063-001, slip op. at 6 (N.D.
Fla. June 13, 1998). The sentencing court contemplated that Matheny might make
payments during his period of incarceration by indicating on the Special Conditions
of Supervision form that Matheny was to “pay any remaining fine balance on a
payment schedule of not less than $260 per month.” Id. at 4 (emphasis added).
Similarly, Robinson’s Schedule of Payments form indicates that his restitution was
due in full immediately, with the special instructions for any unpaid amount that
remained during his period of supervised release. United States v. Robinson, No.
2:95CR20252-001, slip op. at 5 (W.D.Tenn. Nov. 27, 1996). His Schedule of
Payments form also states that payments were expected during his incarceration, and
that IFRP was a contemplated payee. Id.

       It is evident that both appellants were instructed to begin to make payments
immediately. The immediate payment directive is generally interpreted to require
“‘payment to the extent that the defendant can make it in good faith, beginning
immediately.’” McGhee, 166 F.3d at 886 (quoting United States v. Jaroszenko, 92
F.3d 486, 492 (7th Cir. 1996)). We therefore hold that it is within the BOP’s discretion
to place appellants in the IFRP payment plan.

      For the reasons cited above, we affirm the district court.

      4
        Section 3572(d) states in relevant part, “[a] person sentenced to pay a fine or
other monetary penalty, including restitution, shall make such payment immediately,
unless . . . the court provides . . . for payment in installments.” 18 U.S.C. § 3572(d)
(1994).

                                          -5-
A true copy.

      Attest:

         CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -6-